PER CURIAM.
This was an action by the father to recover damages for negligence in the operation of a train of cars by the defendant railway company, which resulted in the death of his male child 20 months old. The defenses were a denial of negligence and plea of contributory negligence. The child was on the railway track at a public crossing. The evidence was contradictory ■ as to whether he was lying or sitting at the time the train approached. There was evidence tending to show that the engineer in charge of the train could have seen the object and known that it was an infant in time to have stopped the train before it reached him, and other evidence to the contrary. The trial court submitted the case to the jury on two issues: (1) Whether the engineer discovered, or in the exercise of ordinary care could have discovered, that the object ahead of him on the track was a child a sufficient distance away to enable him to have stopped the train and avoided the accident; and (2) whether the father failed to exercise ordinary care to keep the child away from the track. The verdict responded to these issues in favor of the plaintiff, and we think there was sufficient evidence to sustain the findings. Discovering no prejudicial error in other respects complained of, the judgment is affirmed.